              Case 1:20-cv-05537-VSB Document 31 Filed 11/16/20 Page 1 of 2




                         IN THE UNITED STATES DISTRICT COURT
                       FOR THE SOUTHERN DISTRICT OF NEW YORK


 GLOBE ELECTRIC COMPANY INC.,                   )
                                                )
                   Plaintiff,                   )
                                                )   Civil Action No.: 20-cv-5537
         v.                                     )
                                                )   Hon. Judge Vernon S. Broderick
 ALL STAR LIGHTING SUPPLIES,                    )
 INC. d/b/a LUXRITE,                            )   Jury Trial Demanded
                                                )
                   Defendant.                   )


                          JOINT MOTION FOR DISMISSAL WITHOUT
                          PREJUDICE PURSUANT TO F.R.C.P. 41(a)(2)

        Pursuant to Federal Rules of Civil Procedure 41(a)(2), Plaintiff Globe Electric Company,

Inc. and Defendant All Star Lighting Supplies Inc. (collectively “the Parties”) jointly move for the

Court to dismiss the parties’ claims, causes of actions, and defenses in the above-captioned matter

(the “Action”) without prejudice. In support of this Motion, the parties state as follows:

        1.        Plaintiff Globe Electric Company, Inc. (“Globe”), has asserted that Defendant All

Star Lighting Supplies Inc. (“All Star”) infringes its patented lighting technology as disclosed and

claimed in U.S. Patent No. 10,234,091 (“the ‘091 patent”) and further claims that this infringement

is willful.

        2.        All Star has not asserted any counterclaims.

        3.        Globe previously filed a notice of voluntary dismissal pursuant to Federal Rules of

Civil Procedure 41(a)(1)(A)(i) in Globe Electric Company, Inc. v. All Star Lighting Supplies, Inc.

d/b/a Luxrite, Case No. 20-cv-3113-KPF (S.D.N.Y.), which involved the same Parties and the

same claims.

        4.        The Parties recently entered into a settlement agreement resolving this Action.
            Case 1:20-cv-05537-VSB Document 31 Filed 11/16/20 Page 2 of 2




       5.       Pursuant to this settlement agreement, the Parties agreed to file the appropriate

papers with this Court to effectuate the dismissal of the Action without prejudice.

       6.       Each party will bear its own costs and attorneys’ fees.


Dated: November 6, 2020

 GREENBERG TRAURIG, LLP                             MILES & STOCKBRIDGE P.C.

 By: /s/ Eric Maiers                                By: /s/ John E. McGann, Jr.
                                                    Jessica A. duHoffmann
 Joshua Raskin                                      John E. McCann, Jr. (pro hac vice)
 Julie Bookbinder                                   Megan J. McGinnis (pro hac vice)
 Greenberg Traurig, LLP                             MILES & STOCKBRIDGE P.C.
 MetLife Building                                   100 Light Street
 200 Park Avenue                                    Baltimore, Maryland 21202
 New York, NY 10166                                 T/F: 410-385-3782
 T-212.801.9200/F-212.801.6400                      jduhoffm@milesstockbridge.com
 raskinj@gtlaw.com                                  jmccann@milesstockbridge.com
 bookbinderj@gtlaw.com                              mmcginnis@milesstockbridge.com

 Eric Maiers (pro hac vice)
 Matthew Levinstein (pro hac vice)                  Karl W. Means
 Callie Sand (pro hac vice)                         MILES & STOCKBRIDGE P.C.
 Greenberg Traurig LLP                              1201 Pennsylvania Ave. NW
 77 W Wacker Drive 3100                             #900
 Chicago, IL 60601                                  Washington, D.C. 20004
 T-312.456.8400                                     T/F: 703-610-8672
 maierse@gtlaw.com                                  kmeans@milesstockbridge.c
 levinsteinm@gtlaw.com                              om
 sandc@gtlaw.com
                                                    Counsel for Defendant, All Star Lighting Supplies,
 Attorneys for Plaintiff Globe Electric             Inc.
 Company, Inc.




                                                                                             11/16/2020
